The Suggestion of Error filed herein attacks our interpretation of the statute involved, Section 6136, Code 1942; our application of the law generally; and our failure to lay down rules of evidence and procedure to govern both in the hearing before the administrative board, and at the trial on appeal to the judicial tribunal, the circuit court. We have carefully and sedulously considered the three matters stated above, and all points made in the Suggestion of Error, and the very able and interesting briefs arguing in support of them. However, we cannot agree that we have misconstrued the statute, or that we erred in applying the law generally in the premises of this case. *Page 848 
Compare Federal Radio Commission v. Nelson Brothers Bond and Mortgage Co., 289 U.S. 266, 277, 53 S. Ct. 627, 633, 77 L. Ed. 1166, 1174, 89 A.L.R. 406.
Many intriguing suggestions have been made in the briefs as to the production and introduction of evidence, and the procedure at the hearing and on the trial of cases like the one at bar. The statute does not annouce complete and adequate directions as to either, and if we should do so we would violate two rules of our judicature. One, that our function is judicial and not legislative, and if we attempted the formulation of guides as suggested, we would be trespassing upon the function of the Legislature. The second is that this Court has no original but only appellate jurisdiction. Section 146, Mississippi Constitution of 1890; Brewer et al. v. Browning et al., 115 Miss. 358, 76 So. 267, 279, 519, L.R.A. 1918 F, 1185, Ann. Cas. 1918 B, 1013. Consequently, on appeal here, the Supreme Court's jurisdiction is only to review and revise judicial action of inferior tribunals and such incidental jurisdiction of quasi original character as is necessary to preserve its dignity and decorum, and to give full and complete operation to its appellate powers. Brown v. Sutton, 158 Miss. 78, 121 So. 835. Where, therefore, there is no ruling by the trial court by which it can be put into error, there is nothing on the particular point which we may review. It is true that sometimes the Supreme Court reverses and remands cases with instructions, but such instructions are limited to matters necesary to implement the judgment of the Court, and in no sense of the word are, or should be, merely advisory.
In re Opinion of the Justices, 148 Miss. 427, 114 So. 887, 888, dealing with advisory opinions between departments of the state government, this Court remarked: "Moreover, and aside from this prohibition, the giving by judges of opinions on questions that may thereafter be submitted for decision to the courts of which they are members is highly improper unless they are constitutionally authorized so to do." We are not authorized by the Constitution *Page 849 
to do so herein. The Supreme Court of the United States in the case of Federal Radio Commission v. Nelson Brothers Bond 
Mortgage Company, supra [289 U.S. 266, 53 S. Ct. 632], speaking of its powers said: "It cannot give decisions which are merely advisory, or can it exercise functions which are essentially legislative or administrative."
The suggestion of error is overruled.
Sydney Smith, C.J., did not participate in this decision.